Citation Nr: 0003409	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-48 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
left shoulder disability, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983 and from November 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the RO.  

The Board notes that, in a November 1999 brief on appeal, the 
veteran's representative indicated that the medical evidence 
of record should be read as an "inferred claim for secondary 
service connection" for the weakness and restricted use of 
the veteran's left hand due to the veteran's service-
connected left shoulder disability.  This additional claim is 
referred to the RO for appropriate action.  



REMAND

The record included a May 1993 VA report of a medical 
examination which noted that the veteran experienced left 
shoulder pain upon use of his left arm.  The report noted 
that the veteran could not perform lifting and that he could 
not place his hand behind his head.  Additionally, the report 
noted pain on the anterior aspect of the left shoulder upon 
palpation and "some limitation of motion with a lot of 
pain."  Furthermore, the report indicated "some weakness of 
the motor grip of the left hand."  The report also noted the 
range of motion of the veteran's left shoulder as extension 
to 25 degrees, flexion to 90 degrees, abduction to 90 
degrees, internal rotation to 15 degrees and external 
rotation to 40 degrees.  A May 1993 report of VA radiology 
diagnostic report noted an impression of a normal examination 
of the veteran's left shoulder.  

A June 1994 VA report of left shoulder examination noted that 
the veteran stated that he had experienced daily left 
shoulder pain which varied in intensity.  The report noted a 
"conspicuous restriction in both active and passive range of 
motion of the left shoulder."  The report also noted that 
the veteran had been able to remove his shirt over his head 
without apparent difficulties.  Additionally, the report 
noted an obvious weakness of the grip of the veteran's left 
hand.  The diagnosis was that of chronic left shoulder pain, 
probably due to traumatic arthritis, tendonitis or a rotator 
cuff tear.  The report also indicated that no diagnostic 
intervention had been planned because the April 1993 report 
of x-ray examination of the left shoulder revealed no 
abnormalities.  The report also noted that the VA facility 
did not have the capability to perform a "MRI" or "CT 
scan."  

A June 1994 VA radiology diagnostic report noted that, 
although no osseous, articular or soft tissue abnormalities 
had been visible in association with the shoulder pain, this 
did not exclude the possibility of cartilaginous or 
ligamentous pathology, which required other modes of 
evaluation.  

The record also included VA outpatient treatment records from 
January 1993 to July 1994 which noted ongoing treatment and 
physical therapy for pain, weakness and limited range of 
motion of the veteran's left shoulder.  

The record indicates that the veteran failed to report for VA 
medical examinations in September 1997 and April 1999, when 
the RO attempted to schedule a medical evaluation regarding 
any functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of the veteran's left 
shoulder.  However, the record also indicates that the RO has 
been unable to contact the veteran through the mail because 
the veteran's "forwarding order" with the Winburn, 
Pennsylvania Post Office had expired.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In applying sections 4.40, 
4.45, and 4.59, rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimants' assertions of pain played in the rating decision.  
Id.; Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  

Although the May 1993 and June 1994 VA medical reports of 
examination noted the veteran's left shoulder pain, the 
reports did not indicate the extent of the functional loss 
of the veteran's left shoulder due to pain.  The Board is 
cognizant of the RO's previous attempts to obtain a new VA 
medical examination which considers these factors, but the 
RO should again attempt to contact the veteran and obtain a 
new medical examination which specifically takes into 
consideration the factors cited in 38 C.F.R. §§ 4.40 and 
4.45 as well as all of the medical evidence of record.  

The Board observes in this regard that contact with the 
veteran should be possible in that he is currently receiving 
monetary benefits from VA.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
left shoulder disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should again schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected left shoulder disability.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left shoulder 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left shoulder 
exhibits weakened movement, excess 
fatigability or incoordination.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran, and considering the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the left shoulder.  If the 
issue remains denied, the veteran should 
be furnished with an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


